655 N.W.2d 319 (2003)
In re Petition for DISCIPLINARY ACTION AGAINST Jonathan C. LEWIS, an Attorney at Law of the State of Minnesota.
No. C0-02-2081.
Supreme Court of Minnesota.
January 8, 2003.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Jonathan C. Lewis has been publicly disciplined by the Wisconsin Supreme Court, and the Director requests that this court impose identical discipline under Rule 12(d), Rules on Lawyers Professional Responsibility (RLPR).
The parties have entered into a stipulation in which respondent admits the misconduct found by the Wisconsin Supreme Court, and the parties jointly recommend that the appropriate discipline is a 60-day suspension. The parties further recommend (1) that respondent be reinstated following the expiration of the suspension provided that at least 15 days before the expiration of the suspension period, respondent files an affidavit with the Clerk of Appellate Courts and the Director's Office establishing that respondent is current with Continuing Legal Education, has fully complied with Rules 24 and 26, RLPR; (2) that respondent successfully complete the professional responsibility bar examination within one year of the date of this order; and (3) that respondent pay $900 in costs under rule 24, RLPR.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Jonathan C. Lewis is suspended from the practice of law for 60 days effective *320 immediately and subject to the agreed-upon terms set forth above. Respondent shall pay $900 in costs.
BY THE COURT:
/s/ Paul H. Anderson
Associate Justice